t c memo united_states tax_court michele petty petitioner v commissioner of internal revenue respondent docket no filed date michele petty pro_se brooke s laurie for respondent memorandum opinion cohen judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax as well as additions to tax under sec_6651 and and a after concessions the issue for decision is whether petitioner is entitled to an overpayment credit or refund all section references are to the internal_revenue_code for the year in issue and all rule references are to the tax_court rules_of_practice and procedure background this case was submitted fully stipulated under rule and the stipulated facts are incorporated as our findings by this reference petitioner resided in texas at the time the petition was filed on april and date petitioner made estimated_tax payments of dollar_figure and dollar_figure respectively towards her federal_income_tax liability on date petitioner made an estimated_tax payment of dollar_figure towards her federal_income_tax liability petitioner is also entitled to a dollar_figure withholding credit for on date petitioner timely filed an application_for an extension of time to file a return for extending the due_date for her federal_income_tax return to date petitioner failed to file timely her form_1040 u s individual_income_tax_return for and did not file her form_1040 for before the internal_revenue_service irs sent her a notice_of_deficiency on date the irs first received petitioner’s form_1040 for on date on date petitioner filed a petition with this court respondent now concedes that petitioner’s proper federal_income_tax liability for was dollar_figure and that petitioner’s payments and withholding credits towards her tax_liability total dollar_figure respondent also concedes that no additions to tax are due discussion petitioner seeks a refund for the dollar_figure she overpaid for her federal_income_tax respondent argues that petitioner is not entitled to a refund because none of the overpayment was paid within the 3-year period required under sec_6512 and sec_6511 under sec_6512 this court has jurisdiction to determine the existence and amount of any overpayment_of_tax to be refunded for a year before us subject only to the look-back period in sec_6512 and sec_6511 see 516_us_235 t he restrictions governing the tax court’s authority to award a refund of overpaid taxes incorporate only the look-back period and not the filing deadline from sec_6511 krape v commissioner tcmemo_2007_125 sec_6512 provides sec_6512 overpayment determined by tax_court -- limit on amount of credit or refund --no such credit or refund shall be allowed or made of any portion of the tax unless the tax_court determines as part of its decision that such portion was paid- a after the mailing of the notice_of_deficiency b within the period which would be applicable under sec_6511 c or d if on the date of the mailing of the notice_of_deficiency a claim had been filed whether or not filed stating the grounds upon which the tax_court finds that there is an overpayment or c within the period which would be applicable under sec_6511 c or d in respect of any claim_for_refund filed within the applicable_period specified in sec_6511 and before the date of the mailing of the notice of deficiency- in a case described in subparagraph b where the date of the mailing of the notice_of_deficiency is during the third year after the due_date with extensions for filing the return of tax and no return was filed before such date the applicable_period under subsections a and b of sec_6511 shall be years sec_6512 is not relevant because petitioner did not make any payments for her federal_income_tax after the notice_of_deficiency was mailed sec_6512 is not relevant because petitioner did not file a claim for a refund before the date of the mailing of the notice_of_deficiency thus to determine the amount to be refunded we must decide the amount that qualifies under sec_6512 to calculate the period during which an overpayment may be refunded under sec_6512 and sec_6511 we utilize the date the notice_of_deficiency was mailed date as the date petitioner filed her claim for a refund see 123_tc_132 the due_date for filing petitioner’s tax_return was date because the notice_of_deficiency was mailed in the third year after the due_date with extensions for filing the tax_return the applicable_period during which an overpayment may be refunded under sec_6512 and sec_6511 i sec_3 years from the date of the claim for a refund see sec_6512 flush language zarky v commissioner supra thus petitioner is entitled to a refund of any payments made within years of date petitioner bears the burden of proving that her overpayments are refundable see rule krape v commissioner supra jackson v commissioner tcmemo_2002_44 petitioner made a number of estimated_tax payments towards her federal_income_tax liability before date under sec_6513 any amount_paid as estimated income_tax for any taxable_year shall be deemed to have been paid on the last day prescribed for filing the return under sec_6012 for such taxable_year determined without regard to any extension of time for filing such return the last day prescribed for filing a federal_income_tax return under sec_6012 for was friday date see sec_6072 thus the estimated payments were deemed paid on date which is not within years of date the dollar_figure withholding credit was also deemed paid on date see sec_6513 528_us_431 as a matter of law petitioner is not entitled to credit for an amount_paid or deemed paid more than years before a claim for a credit of that amount was filed it is unfortunate that petitioner loses the benefit of payments she made but that is one of the consequences of failing to file timely a federal_income_tax return we have considered petitioner’s other arguments and they are irrelevant to our decision for the reasons explained above decision will be entered that there is no deficiency or addition_to_tax due from petitioner and no overpayment due to petitioner
